IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Lorrie Anderson and                       :
Danuta Jackiewicz,                        :
                  Appellants              :
                                          :   No. 1081 C.D. 2020
              v.                          :
                                          :   Submitted: December 13, 2021
Pleasant Valley Educational               :
Support Professionals’                    :
Association and Pleasant Valley           :
School District and Lorraine              :
McCutchan                                 :


BEFORE:      HONORABLE PATRICIA A. McCULLOUGH, Judge
             HONORABLE CHRISTINE FIZZANO CANNON, Judge
             HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE McCULLOUGH                                        FILED: January 24, 2022


             Lorrie Anderson (Anderson) and Danuta Jackiewicz (Jackiewicz)
(collectively, Appellants) appeal from the September 11, 2020 order of the Court of
Common Pleas of Monroe County (trial court), which granted the motions for summary
judgment filed by Pleasant Valley Educational Support Professionals’ Association
(PVESPA),1 Pleasant Valley School District (School District), and Lorraine
McCutchan (McCutchan) (collectively, Appellees) and dismissed Appellants’
complaint. We affirm.


      1
        PVESPA is an employee organization that represents a specific group of employees
employed by the School District.
              Appellants are employed by the School District as support
staff/secretaries. Appellee McCutchan is also employed with the School District as a
support staff/secretary. Appellants and McCutchan are members of PVESPA.
              The School District and PVESPA negotiated several collective bargaining
agreements (CBA),2 which include procedures by which PVESPA members can file
grievances, including on their own without the representation of PVESPA. The
grievance procedures in the CBAs govern how an employee’s grievance is heard and
decided. Level One requires that an informal conference be held within five days with
an immediate supervisor. (Reproduced Record (R.R.) at 29a.) After the informal
conference, if there is no resolution, Level Two requires the School District’s
superintendent to file a written decision within 10 work days after receipt of the
grievance. Id. Level Three states that if the grievant is not satisfied with the written
decision of the Superintendent, the matter shall be referred to the School Board, which
shall make a determination within 10 days after receipt of the grievance. Id. If the
grievance has not been satisfactorily resolved in the foregoing steps, Level Four
requires the grievance to be referred to arbitration if it arises out of the interpretation
of the CBA. The CBAs also included schedules that set out the salaries of employees.
Id. at 68a.
              In 2008, McCutchan obtained a step-level pay increase.3 McCutchan’s
2008 step-level pay increase resulted from her complaint/grievance, alleging the
School District’s failures to withdraw union dues from her paycheck, to move her step-

       2
         The CBAs negotiated between the School District and PVESPA include: the CBA for 2008-
09 through 2011-12; the CBA for 2012-13 through 2014-15; and the CBA for 2015 through 2018.
The portions of the CBAs that Appellants claim were violated are the pay schedules regarding
secretaries.

       3
        The term step-level refers to increments by which an employee’s salary increases over time.
Those increments are set out in steps that appear in schedules in the CBAs.


                                                2
level up when other less-senior secretaries were given increases, and to put her into an
additional position for which she was trained. The School District agreed to move
McCutchan up a step-level in pay on account of the issues she presented. Because the
School District agreed to move McCutchan up a step-level in pay on account of the
issues she presented, McCutchan did not file a grievance or inform PVESPA or her
coworkers of her complaint.
               In 2015, Anderson learned of McCutchan’s 2008 step-level pay increase.
This occurred during negotiations as to the CBA for 2015 through 2018 when
Anderson, who was involved in the negotiations, was provided salary spreadsheets.
According to Anderson, the spreadsheets revealed that McCutchan was a pay level
above Anderson. One spreadsheet appears to show McCutchan with a salary several
thousand dollars higher than Anderson’s salary. Anderson was concerned about the
apparent salary difference because she believed she had more seniority than
McCutchan. A seniority list stated Anderson’s “Seniority Date” was 8/4/1997, and
McCutchan’s was 7/27/98. Id. at 1517a.
                                    Anderson’s Grievance
               In 2015, Anderson expressed to Bernadette McHugh, a Uniserv4
representative with the Pennsylvania State Education Association (PSEA), her desire
to file a grievance regarding the issue of McCutchan’s 2008 pay dispute resolution.
McHugh assisted Anderson in the drafting of the grievance. On July 30, 2015,
Anderson filed a grievance regarding the pay difference between herself and
McCutchan, asserting that the School District “gave step movement to a single
administrative secretary unilaterally in violation of the collective bargaining
agreement.” Id. at 1521a. Anderson asserted that the following CBA articles were


      4
          Uniserv assists PVESPA in collective bargaining and grievance administration.


                                                 3
violated: Article I-Recognition, Article W-Wages and Hours, and Section 5-
Secretaries, Appendix A. Id. As relief, Anderson requested “[a]ny and all members of
the bargaining unit impacted by the step movement violation . . . be provided step
movement and any other terms that an arbitrator deems appropriate.” Id.
             Anderson filed her grievance with John Gress, her supervisor in the office
where she worked. Because her grievance concerned payroll, Gress advised Anderson
to meet with Dr. John Burrus, the School District’s Director of Human Resources.
However, Anderson never met with Dr. Burrus and Gress prepared a disposition
statement on September 3, 2015. Pursuant to the CBA, Anderson’s grievance expired
15 days after the letter of disposition prepared by Gress.
             Separately, in August of 2015, PVESPA’s Executive Board met to discuss
Anderson’s grievance. Anderson and McCutchan were also in attendance. At the
meeting, the PVESPA Executive Board expressed concerns to Anderson regarding her
grievance, making it clear that it was skeptical there was a valid basis for the grievance.
One concern was that the grievance could have a harmful impact on other PVESPA
members. According to the PVESPA Executive Board, the harmful impact could come
from the School District re-examining all secretaries’ salaries since the grievance
sought relief for all secretaries. That could lead to determinations not only to reduce
McCutchan’s salary but also other secretaries’ salaries if the School District determined
it did not comply with the salary schedules in the CBAs. It was pointed out to Anderson
that such potential reductions posed a risk for her salary as it may not have been set in
compliance with the CBA. PVESPA’s Executive Board also expressed its concern that
Anderson’s grievance pitted one PVESPA member against another. Id. at 964a-65a,
1054a-56a. The PVESPA Executive Board members viewed this as “unique” and
“extremely unusual,” and expressed discomfort with a grievance that involved



                                            4
“accusations” by one union member against another. Id. Noting that Anderson had
admitted that she had always been paid at the amounts set in the CBAs, the PVESPA
Executive Board voiced concerns that the Anderson grievance was not seeking to
correct any “harm” to Anderson, but simply challenging the step movement given to
McCutchan.     Id. at 957a-59a, 965a. PVESPA’s Executive Board concluded that
Anderson’s grievance did not have any “validity,” and as a result, PVESPA did not
represent her in the grievance. Id. at 978a.
             Following this meeting, Anderson had an in-person conversation with
PVESPA President, James Serfass, during which Anderson told Serfass she no longer
wanted to pursue the grievance and that she had withdrawn it. Serfass sent Anderson
a follow-up letter on September 13, 2015, in which Serfass stated that he respectfully
accepted Anderson’s decision “not to proceed with the grievance.” Id. at 179a.
Anderson never responded to the letter from Serfass.
                 McCutchan 2015 Unfair Labor Practices Charge
             In the meantime, on September 10, 2015, PVESPA and McCutchan filed
an Unfair Labor Practices (ULP) complaint with the Pennsylvania Labor Relations
Board, alleging that she was denied a promotion to the position of secretary to the
School District’s superintendent in retaliation for expressing her opinions on union and
labor matters and due to the School District’s non-union animus. Id. at 1551a-54a.
                                Jackiewicz Grievance
             On September 30, 2015, Jackiewicz filed a grievance, entitled “Class
Action. All PV Secretaries.” Id. at 1532a. The grievance was signed by Anderson and
five other members of the School District’s secretarial staff and avers that the School
District “gave step movement to certain secretaries, unilaterally, not negotiated by [the
School District] and membership, in violation of the collective bargaining agreement.”



                                           5
Id. The grievance identifies the “Articles Violated” as the following: “Article I-
Recognition, Article W-Wages and Hours, [and] Section 5-Secretaries, Appendix A.”
Id. at 1532a. Jackiewicz’s grievance also includes averments that there are allegations
that the “local union president” threatened that if the grievants proceeded, they “would
pay the consequences.” Id. at 1534a.
             Jackiewicz’s grievance moved to Step III of the grievance procedure. The
“Disposition of Superintendent or Designee” states:

             The [School] District has done an investigation/review of
             secretary salaries from the 2005/2006 school year to present,
             including the five (5) individuals specifically listed on the
             attachment. One individual [McCutchan] appears to have
             been over paid. It is the District’s intention to seek
             reimbursement [from McCutchan].
Id. at 1533a (emphasis added).
             Consistent with that statement, the School District sent a letter to
McCutchan on January 19, 2016, stating the School District’s intention to seek
reimbursement from her for approximately $10,000 in overpaid salary. Id. at 1582a.
                McCutchan 2016 Unfair Labor Practice Complaint
             On February 16, 2016, PVESPA and McCutchan filed another ULP
complaint, alleging retaliation by the School District for seeking reimbursement of the
increase in step-movement pay she had been receiving since 2008. Id. at 1547a-48a.
                  Appellants’ March 2016 Meeting with PVESPA
             In March 2016, Appellants, together with the other secretaries who signed
the Jackiewicz grievance, met with PVESPA’s Executive Board and representatives of
PSEA. At this meeting, a representative of PSEA, John Holland, advised Jackiewicz
that her grievance lacked merit because she and the other grievants had received all of
the pay they were due pursuant to the applicable CBA.


                                           6
                     February 2017 Settlement of McCutchan’s
                          Unfair Labor Practices Claims
             On February 23, 2017, the School District, McCutchan, and PVESPA
entered into a Settlement Agreement that resolved McCutchan’s ULP charges. Id. at
1536a-41a. At the School District’s request, the Settlement Agreement included a
specific term that PVESPA “shall withdraw, with prejudice, the Grievance filed on July
30, 2015 (i.e., Anderson’s grievance), seeking step movement for administrative
secretaries.” Id. at 1538a. Appellants learned of the ULP Settlement Agreement in
March of 2017.
                                  Procedural History
             On November 9, 2018, Appellants filed the operative complaint, averring
that they became aware of a “pay disparity” in that “McCutchan was receiving a higher
salary based upon an increase in pay grade, dating back to 2008.” (Complaint (Compl.)
¶11.) Appellants allege that McCutchan was given this increase while having less years
of service than many other members who were not given the same increase, which is a
violation of the CBA. Id. ¶¶15, 20. Appellants aver that Anderson and Jackiewicz
filed grievances, pointing out the disparity and seeking similar step-up increases.
Appellants allege that, despite the School District’s indication that it was going to seek
reimbursement of the step-up pay increases from McCutchan, neither PVESPA nor the
School District have taken any action on the grievance filed by Jackiewicz since 2016.
Instead, PVESPA agreed to withdraw the grievances as a condition of settling the ULP
charges filed by McCutchan. Id. ¶¶37, 39, 51. Appellants assert that they never
received notification that their grievances were being withdrawn as part of
McCutchan’s settlement of her ULP charges, and that the School District agreed to this
withdrawal without any involvement of Appellants.


                                            7
               Based on these averments, Appellants raise four claims. In Count I,
Appellants contend that PVESPA breached its duty of fair representation by failing to
pursue arbitration or a resolution of their grievances. They allege that PVESPA took
little action on proceeding with the grievances and agreed to withdraw Appellants’
grievances as part of the Settlement Agreement with McCutchan, without notification,
process, or arbitration. Id. ¶¶66-67, 73. Appellants further allege:


               74. PVESPA unilaterally acted in bad faith and in an
               arbitrary and discriminatory manner in withdrawing the
               grievances of September 2017 and November 2017 to
               provide a benefit to McCutchan while simultaneously
               eliminating any opportunity for [Appellants] to arbitrate their
               claims made in those grievances.

               75. PVESPA has an obligation to fairly represent all of its
               members and protect their rights, which it did not do in the
               withdrawal of the grievances of [Appellants], who are
               members, in an effort to facilitate the settlement with another
               member who is believed to have been already provided an
               improper step-up in pay with the full knowledge of
               [Appellees].

               76. The facilitation of this settlement with McCutchan was
               done to the detriment of [Appellants].
Id. ¶¶74-76.
               In Counts II and IV for Civil Conspiracy, Appellants allege that the School
District, PVESPA and McCutchan worked together to the benefit of McCutchan and
to the detriment of Appellants. They assert that McCutchan, PVESPA, and the School
District conspired to harm the grievance process for Appellants. Id. ¶124. In Count
III, Appellants seek equitable relief compelling the School District and PVESPA to




                                             8
submit their grievances to arbitration in accordance with the grievance procedures set
forth the CBAs. Id. ¶106.
               After extensive discovery was conducted among the parties, PVESPA and
McCutchan moved for summary judgment on April 29, 2020, and the School District
moved for summary judgment on the following day.5 Appellees argued that Appellants
failed to come forward with any evidence to show that the grievance process was
conducted in bad faith by PVESPA. Appellees asserted that the actions of PVESPA in
declining to pursue grievances that sought to strip McCutchan of the benefit of her

       5
       Rule 1035.2 of the Pennsylvania Rules of Civil Procedure provides the standard to be applied
in summary judgment proceedings:

                      After the relevant pleadings are closed, but within such time as
               not to unreasonably delay trial, any party may move for summary
               judgment in whole or in part as a matter of law

                       (1) whenever there is no genuine issue of any material
                           fact as to a necessary element of the cause of action
                           or defense which could be established by additional
                           discovery or expert report, or

                       (2) if, after the completion of discovery relevant to the
                           motion, including the production of expert reports,
                           an adverse party who will bear the burden of proof
                           at trial has failed to produce evidence of facts
                           essential to the cause of action or defense which in
                           a jury trial would require the issues to be submitted
                           to a jury.

Pa. R.Civ.P. 1035.2. Summary judgment should be granted “where the pleadings, depositions, and
answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there
is no genuine issue of material facts and the moving party is entitled to judgment as a matter of law.”
Coleman v. Coleman, 663 A.2d 741, 744 (Pa. Super. 1995). In addition, “where the non-moving
party bears the burden of proof on an issue, he may not merely rely on his pleadings or answers in
order to survive summary judgment. Failure of a non-moving party to adduce specific evidence on
an issue essential to his case and on which it bears the burden of proof establishes the entitlement for
the moving party to judgment as a matter of law.” Murphy v. Duquesne University of the Holy Ghost,
777 A.2d 418, 429 (Pa. 2001).



                                                   9
dispute resolution or provide that benefit to bargaining unit members who did not suffer
any harm fell within the wide range of reasonableness afforded to unions in serving
their bargaining unit. They argued that this was especially true because uncontroverted
evidence showed that PVESPA took no part in McCutchan’s 2008 dispute resolution
and that, in the present day, it offered both Appellants general assistance as well as
objectively reasonable explanations for why it would not pursue their grievances.
              The trial court analyzed the record and found that Appellants failed to
adduce specific evidence that PVESPA acted arbitrarily, discriminatorily, or in bad
faith in its handling of their proposed grievances.       With respect to Anderson’s
grievance, the trial court concluded:

              A union has broad discretion in whether and how to proceed
              with an employee’s grievance. Weber [v. Potter, 338 F. Supp.
              2d 600, 606 (E.D. Pa. 2004)]. We find that [PVESPA]
              properly used its discretion here to determine it did not want
              to pursue the grievance and that the facts do not indicate any
              bad faith on the part of [PVESPA] regarding Anderson.
              [PVESPA’s] concerns about the potential harm of the
              grievance on the salary steps of other union members and not
              wanting to pit members against each other are good faith
              reasons not to pursue the grievance. [PVESPA] further
              believed Anderson had not been harmed by McCutchan’s
              salary step as Anderson had fully been compensated pursuant
              to the applicable CBA.
(Trial ct. op. at 13.)
              Regarding Jackiewicz’s grievance, the trial court concluded that there was
no evidence that PVESPA acted in bad faith by quashing her grievance:

              PVESPA was willing to help Jackiewicz file her grievance
              and [it] even offered advice as to how to fill out the
              grievance. Jackiewicz chose not to seek [PVESPA]
              representation. Although it was never explicitly stated,
              [PVESPA’s] Executive Board likely concluded that

                                           10
                Jackiewicz’s grievance lacked merit for the same reasons [it]
                concluded Anderson’s grievance lacked merit.

                                              * * *

                Given the facts in this case and the broad discretion
                [PVESPA] had in deciding whether to pursue Jackiewicz’s
                grievance, we find [PVESPA] did not act in bad faith in the
                Jackiewicz grievance process, or by including the withdrawal
                of her grievance in McCutchan’s ULP settlement.
Id. at 13-14.
                Finding no evidence of malice on the parts of PVESPA, the School
District, or McCutchan, the trial court granted summary judgment on the conspiracy
claims, as well as Appellants’ equitable claim.
                                              Issues
                On appeal,6 Appellants raise the following issues:


           1. Did the trial court err in granting Appellees’ Motions for
              Summary Judgment by assuming facts which were not in
              evidence?

           2. Did the trial court err in granting the School District’s Motion
              for Summary Judgment as it actively engaged with PVESPA
              and McCutchan to protect McCutchan while simultaneously
              attempting to terminate the Anderson and Jackiewicz
              Grievances?

           3. Did the trial court err in granting summary judgment on the
              equitable claim for arbitration in that bad faith has been
              demonstrated through the testimony and evidence?



       6
        This Court’s standard of review is de novo, and its scope of review is plenary, and the grant
of summary judgment may be reversed only if the trial court committed an error of law. See Garzella
v. Borough of Dunmore, 62 A.3d 486, 493-94 (Pa. Cmwlth. 2013).


                                                 11
                                              Analysis
                                                  1.
                In their first issue, Appellants argue that the trial court erred in basing its
decision to grant summary judgment on the erroneous factual conclusion that PVESPA
made a determination that the grievances were without merit and had good faith reasons
for its decision. Specifically, it is Appellants’ position that, contrary to the trial court’s
conclusion, there was never any finding, determination, or discussion by PVESPA that
the Anderson or Jackiewicz grievances lacked merit. Appellants argue that, in fact,
PVESPA made no attempt whatsoever to determine whether there was a failure to
follow the CBA in raising the pay level of one secretary and not all secretaries. Instead,
according to Appellants, PVESPA attempted to talk Anderson out of proceeding with
her grievance and threatened her with a possible loss in pay if she did proceed.
Regarding the Jackiewicz grievance, Appellants argue that no determination of merit
was made by PVESPA, and in fact no action was ever taken on it.7 They submit that
they presented sufficient evidence to establish that PVESPA’s treatment of their
grievances was not only improper but done with malice.
                In Pennsylvania, public employees’ right to union representation is
governed by the Public Employe Relations Act (Act).8 Pursuant to section 601 of the
Act, the entity certified as the bargaining representative of a group of employees has
the exclusive right to negotiate and enforce a CBA. 43 P.S. §1101.601. Because a
union has the sole authority to enter such agreements, it has a duty of fair representation

       7
          Appellants further argue that the trial court erred in assuming that the Jackiewicz grievance
was also meant to be included in the McCutchan Settlement Agreement. However, McHugh testified
that this was merely an error and that the parties meant to withdraw the Jackiewicz grievance since
Anderson had already withdrawn her grievance. (R.R. at 1099a.) This testimony was undisputed, and
Appellants have come forward with no evidence to the contrary.

       8
           Act of July 23, 1970, P.L. 563, as amended, 43 P.S. §§1101.101-1101.2301.


                                                 12
towards everyone in the bargaining unit in both negotiation and administration of
collective bargaining agreements. Case v. Hazelton Area Education Support Personnel
Association, (PSEA/NEA), 928 A.2d 1154 (Pa. Cmwlth. 2007).
             A union breaches the duty of fair representation only if its actions are
“arbitrary, discriminatory or in bad faith.” Dorfman v. Pennsylvania Social Services
Union - Local 668, 752 A.2d 933, 936 (Pa. Cmwlth. 2000). Although evidence of
discrimination or arbitrariness may support a breach of the duty of fair representation,
bad faith is generally required. See Hughes v. American Federation of State, County
and Municipal Employees Council 13, 629 A.2d 194, 195 (Pa. Cmwlth. 1993) (“A
union will be liable for breach of a duty of fair representation only when bad faith on
the part of the union is shown.”).
             Individual bargaining unit members have no absolute right to have their
grievances arbitrated. Ziccardi v. Commonwealth, 456 A.2d 979, 981 (Pa. 1982).
Rather, a union has broad discretion to determine whether to pursue a grievance to
arbitration and has no duty to arbitrate every grievance. See Falsetti v. Local Union
No. 2026, United Mine Workers of America, 161 A.2d 882 (Pa. 1960). A union’s
decision not to pursue a grievance is never a breach of its duty of fair representation
where it does not pursue the grievance because it is satisfied that the grievance lacks
merit. Martino v. Transport Workers’ Union of Philadelphia, 480 A.2d 242, 247 (Pa.
1984). A wide range of reasonableness must be allowed to a bargaining representative
in serving the unit it represents, subject always to good faith and honesty of purpose in
the exercise of this discretion. See Ford Motor Co. v. Huffman, 345 U.S. 330, 338
(1953). A union’s actions are arbitrary only if, in light of the factual and legal
landscape at the time of the union’s actions, the union’s behavior is so far outside a
wide range of reasonableness as to be irrational. See Air Line Pilots Association,



                                           13
International v. O’Neill, 499 U.S. 65, 78 (1991). Bad faith, for its part, requires a
showing that a union either acted in a fraudulent, deceitful, or dishonest manner or with
an improper motive. See Motor Coach Employees v. Lockridge, 403 U.S. 274, 299
(1971).
             To survive summary judgment on a claim for breach of the duty of fair
representation, an employee plaintiff must show “specific facts; mere conclusory
allegations in the pleadings without supporting factual allegations are not sufficient.”
Hughes, 629 A.2d at 195 (granting summary judgment in favor of union defendant
where no specific facts showed bad faith).
             Here, Appellants failed to produce specific evidence of any conduct on
the part of PVESPA which, when evaluated objectively, could support a finding of
arbitrariness, discrimination, or bad faith. The crux of Appellants’ argument was that
McCutchan and the School District resolved an employment dispute in 2008 by
advancing McCutchan one step on the secretaries’ salary schedule and that PVESPA
declined to pursue and resolve grievances filed in 2015 by Appellants, after they
learned about the step up and challenged it. We find the trial court carefully analyzed
PVESPA’s handling of both grievances through which Appellants purported to
challenge their colleague’s salary – a grievance filed in July 2015 by Anderson and a
nearly identical grievance filed by Jackiewicz in September 2015 – and determined that
the actions of PVESPA in response to these grievances simply did not indicate
arbitrariness, discrimination, or bad faith.
             As for the July 2015 grievance, the trial court found that PVESPA
“properly used its discretion here to determine it did not want to pursue the grievance
and that the facts do not indicate any bad faith on the part of [PVESPA] regarding
Anderson.” (Trial ct. op. at 13.) The trial court supported this conclusion with the



                                               14
uncontested evidence produced in discovery: the Executive Board of PVESPA met and
told Anderson of several valid concerns it had about the grievance she had filed; there
was no credible way Anderson could have viewed this advice as a threat as she had
claimed; and Anderson voluntarily declined to pursue her grievance in September
2015. Id.
             As for Jackiewicz’s grievance, the trial court also found no genuine
dispute that PVESPA “did not act in bad faith in the Jackiewicz grievance.” Id. at 13-
14. The trial court additionally noted the undisputed facts that PVESPA “was willing
to help Jackiewicz file her grievance” and “even offered advice as to how to fill out the
grievance” before making a decision about PVESPA’s pursuit of the grievance based
on merit. Id.
             In opposing the motions for summary judgment, it was Appellants’ burden
to demonstrate that there were genuine issues of fact for trial. However, there was no
evidence at all in the record that PVESPA was involved in, or even knew of, the dispute
resolution that resulted in McCutchan’s 2008 salary-step movement at the time it
occurred, and all the evidence (including the depositions of Appellants themselves)
shows that PVESPA did not know of it until Anderson raised the issue in 2015. (R.R.
at 444a, 549a-50a, 741a, 750a-51a, 761a-62a, 796a.) There was no evidence that
McCutchan’s salary-step placement was a violation of the CBA or that Appellants’
grievances would enforce the terms of the CBA, and all the evidence shows that
McCutchan’s placement was proper, and that Appellants had always been paid
correctly. (R.R. at 441a, 543a-45a, 741a-54a, 1117a.) Finally, all deponents with
knowledge were unwavering in their explanation of at least three legitimate concerns
that PVESPA had about the merit of Appellants’ grievances, which were repeatedly
explained to them by PVESPA’s Executive Board and others:



                                           15
            • The School District’s response to the grievances could harm
            secretaries on many steps of the salary schedule because the
            School District may reexamine its placement of secretaries
            on the schedule and raise new issues with where they were
            placed. (R.R. at 993a, 1046a-51a.)

            • To attempt to challenge the salary of another employee
            would be an improper use of the union’s procedures and
            resources and would pit the financial interests of bargaining-
            unit members against each other. (R.R. at 964a-65a, 1054a-
            56a.)

            • The grievants did not actually experience any harm
            resulting from another employee’s salary placement which a
            grievance could redress. (R.R. at 957a-59a.)


            To avoid summary judgment, Appellants had a burden of adducing
sufficient evidence that PVESPA acted in bad faith such that a jury could return a
verdict in their favor. See Ertel v. Patriot News Co., 674 A.2d 1038 (Pa. 1996).
Appellants failed to do so. Accordingly, the decision of the trial court in granting
summary judgment on this claim is affirmed.
                                          2.
            Next, Appellants argue that the trial court erred in granting summary
judgment on their conspiracy claims because the facts and evidence supported that
Appellees conspired to wrongfully terminate Appellants’ grievances.
            To state a cause of action for civil conspiracy, a plaintiff must show “that
two or more persons combined or agreed with intent to do an unlawful act or to do an
otherwise lawful act by unlawful means. Proof of malice, i.e., an intent to injure, is
essential in proof of a conspiracy.” Thompson Coal Co. v. Pike Coal Co., 412 A.2d
466, 472 (Pa. 1979) (citations omitted). Thus, to withstand summary judgment on this
claim, Appellants must have produced evidence which would establish that Appellees


                                          16
acted in concert to commit an unlawful act or do a lawful act by unlawful means, and
that they acted with malice. Conclusory allegations of conspiracy are not sufficient to
permit an action for damages for a public employer’s breach of a labor contract.
Garzella, 62 A.3d at 494-95. Evidence that the employer and union took the same
position in responding to a request is also insufficient, without more, to satisfy the
employee’s burden to show active participation, conspiracy, or collusion. Runski v.
American Federation of State, County and Municipal Employees, Local 2500, 598
A.2d 347, 350, 351 (Pa. Cmwlth. 1991) (dismissing action where employee’s only
evidence of collusion was that both union and employer had refused his requests for
copy of collective bargaining agreement). Further, when a predicate claim has failed,
conspiracy claims fail as a matter of law. Phillips v. Selig, 959 A.2d 420, 437 (Pa.
Super. 2008).
             Here, Appellants’ conspiracy claim fails because we have held that there
was no breach of the duty of fair representation. Thus, there can be no cognizable
conspiracy to breach that duty among the PVESPA, the School District, and
McCutchan. Phillips. Because we affirm the trial court’s grant of summary judgment
on the duty of fair representation claim, that affirmance ends the inquiry.
                                            3.
             In their last issue, Appellants argue that the trial court erred in dismissing
their equitable claim for relief compelling arbitration. Despite being enumerated in the
complaint as a cause of action, it is actually a request for certain relief had they
succeeded in their claim for breach of the duty of fair representation. See Martino, 480
A.2d at 252 (establishing general rule that the only relief available to a plaintiff in a
breach of the duty of fair representation claim is equitable relief in the form of an order
compelling arbitration).    Here, the trial court found that arbitration was not an



                                            17
appropriate remedy where no bad faith on the part of PVESPA had been shown. We
discern no error.
                                        Conclusion
              For the reasons stated above, Appellants failed to adduce any evidence
before the trial court to bring their duty of fair representation claim to trial, and the trial
court properly granted summary judgment. Their claims for conspiracy accordingly
fail as a matter of law. Appellants’ equitable claim below was also correctly dismissed.
The order of the trial court is affirmed.




                                              ________________________________
                                              PATRICIA A. McCULLOUGH, Judge




                                              18
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Lorrie Anderson and                  :
Danuta Jackiewicz,                   :
                  Appellants         :
                                     :    No. 1081 C.D. 2020
             v.                      :
                                     :
Pleasant Valley Educational          :
Support Professionals'               :
Association and Pleasant Valley      :
School District and Lorraine         :
McCutchan                            :


                                  ORDER


            AND NOW, this 24th day of January, 2022, the September 11, 2020
order of the Court of Common Pleas of Monroe County is hereby AFFIRMED.




                                         ________________________________
                                         PATRICIA A. McCULLOUGH, Judge